Citation Nr: 1618432	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for headaches, migraine cephalgia with aura and vascular.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.

5.  Entitlement to an increased initial evaluation in excess of 10 percent for a residual scar from L5 S1 spondylolisthesis stabilization surgery as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

6.  Entitlement to an increased initial evaluation in excess of 30 percent for a depressive disorder not otherwise specified, claimed as nervous condition, and depression as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

7.  Entitlement to a restoration of an evaluation of 50 percent for service connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

8.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION


The Veteran served on active duty from October 1997 to April 1999. 

This matter comes before the Board of Veterans Appeals ' (Board) on appeal from a December 2009, March 2010, and October 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a notice of disagreement (NOD) for the 2009 decision in March 2010, for the 2010 decision in June 2010, and for the 2012 decision in November 2012.  A statement of the case (SOC) was provided for the 2009 and 2010 decisions in February 2011 and for the 2012 decision in December 2013.  The Veteran perfected her appeals with the timely submission of a VA Form 9 (Substantive Appeal) for the 2009 and 2010 decisions in March 2011 and for the 2012 decision in January 2014.

The Board notes that during the pendency of the appeal, the RO increased the Veteran's initial rating for his depressive disorder not otherwise specified from 10 percent disabling to 30 percent disabling, effective July 23, 2009, the date of claim.  The caption on the title page has been amended accordingly.

The Board also notes that the Veteran was previously represented by a private attorney.  However, that attorney withdrew his representation and the undersigned Veterans Law Judge determined that it was for good cause shown and granted the withdrawal in April 2015.  In October 2015, the Board contacted the Veteran to determine his current representation.  The Veteran submitted a newly executed VA Form 21-22 (Appointment of Veterans Service Organization as Veteran's Representative) in October 2015 duly appointing the Disabled American Veterans as his representative.  As such, the Board recognizes the aforementioned Veterans Service Organization as the Veteran's representation and such has been reflected on the title page accordingly.

The Veteran also submitted new copies of outpatient treatment records in May 2014.  These treatment records were not previously reviewed by the RO in its last SOC of record.  The Board notes that these records deal exclusively with the Veteran's lumbar spine claim.  Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id. 

Here, the claims file reflects that the Veteran has provided no waiver of consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal with regard to his lumbar spine was perfected in January 2014, this new provision would apply.  Therefore, no waiver is necessary and the Board shall consider the newly submitted evidence in the first instance accordingly.

Last, with regard to the issue of entitlement to an increased initial evaluation in excess of 10 percent for a residual scar from L5 S1 spondylolisthesis stabilization surgery as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1, the Board notes that the Veteran submitted a signed withdrawal of this issue in his March 2011 VA Form 9.  However, it appears that the RO still continued to adjudicate this appealed claim and certified it before the Board in a September 2014 VA Form 8 (Certification of Appeal).  As such, the Board has retained jurisdiction of this claim and, due to the fact that the Veteran has not indicated otherwise since the submission of his 2011 VA Form 9, will allow the Veteran's withdrawal as discussed in further detail below.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased evaluation for depression and the lumbar spine, as well as entitlement to service connection for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for a claim for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1, bilateral hearing loss, and headaches in October 1999.  The Veteran was notified of the decision on October 26, 1999.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on October 26, 2000.

2.  Evidence added to the record since the final October 1999 rating decision, with regard to the issues of service connection for a claim for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1, bilateral hearing loss, and headaches, is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.
3.  The RO denied service connection for a claim for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 in March 2006.  The Veteran was notified of the decision on March 15, 2006.  In August 2006, the Veteran requested that the March 2006 rating decision be reconsidered, but did not initiate an appeal.  The Veteran's claim was reconsidered in November 2006 and denial was continued.  The Veteran was notified on November 30, 3006  The Veteran did not submit any additional evidence or an intention to appeal and the March 2006 decision was finalized on March 15, 2007, while the November 2006 reconsideration was finalized in November 30, 2007.  The November 2006 rating decision was the last final decision on the matter before the present claim to reopen.

4.  Evidence added to the record since the final November 2006 rating decision, with regard to the issues of service connection for a claim for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1, is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.

5.  On March 11, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, via his submission of a VA Form 9, that a withdrawal of his appeal for entitlement to an increased initial evaluation in excess of 10 percent for a residual scar from L5 S1 spondylolisthesis stabilization surgery as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 is requested.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for headaches, migraine cephalgia with aura and vascular.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for withdrawal of an appeal for entitlement to an increased initial evaluation in excess of 10 percent for a residual scar from L5 S1 spondylolisthesis stabilization surgery as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in August 2009, October 2009, and January 2010 advised the Veteran of the evidence and information necessary to substantiate her claims, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, such letters advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on her occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Bilateral Knees

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

The Veteran initially filed a claim for service connection for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 in April 1999.  The evidence at the time of the adjudication of the Veteran's claim in an October 1999 rating decision consisted of service treatment records (STRs) and the results of an August 1999 VA examination.  The October 1999 rating decision denied that claim on the basis that there was no evidence of any currently diagnosed disability.  As the Veteran submitted no additional evidence or intention to appeal, that rating decision became final.

The Veteran then filed a claim to reopen for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 in July 2009, which is the source of the present appeal.

The October 1999 rating decision is the last final decision prior to the Veteran's July 2009 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the October 1999 rating decision was finalized, the record contains additional statements from the Veteran indicating that she has suffers from a current bilateral knee disability that she believes is due to her service-connected lumbar spine as well as the results of a January 2010 VA examination that showed no current pathology or diagnosis for the Veteran's complaints of bilateral knee pain.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the October 1999 adjudication; namely that the Veteran believed that she currently suffers from symptoms of a bilateral knee condition that was the result of military service or her service-connected lumbar spine, despite no current diagnosis.  The Veteran has not provided any material evidence relating to the elements of any current diagnosis of a bilateral knee disability, as outpatient treatment records are silent for any such mention, or nexus, and as she has provided no medical opinions to support her contentions.

Accordingly, the newly submitted statements, outpatient treatment records, and January 2010 VA examination do not provide any material evidence that would indicate that the Veteran has a current bilateral knee disability or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final October 1999 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has any current bilateral knee disability or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the October 1999 final rating decision and reopening the claim for service connection for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 is not warranted.

Cervical Spine

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

The Veteran initially filed a claim for service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy in October 2005.  The evidence at the time of the adjudication of the Veteran's claim in March 2006 rating decision consisted of STRs, outpatient treatment records, and the results of a February 2006 VA examination showing a current diagnosis of cervical discogenic and degenerative disease worse at C5 C6 C6 C7.  The March 2006 rating decision denied that claim on the basis that there was no evidence of any in-service onset or incurrence as well as no medical evidence of etiology.  As the Veteran submitted no additional evidence or intention to appeal, that rating decision became final.

The Veteran then filed a claim for reconsideration for service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 in August 2006.  It is noted that this claim did not represent an appeal of the Veteran's March 2006 rating decision.  The evidence at the time of the adjudication of the Veteran's claim in November 2006 rating decision consisted of STRs, outpatient treatment records, and the results of a February 2006 VA examination showing a current diagnosis of cervical discogenic and degenerative disease worse at C5 C6 C6 C7.  The November 2006 rating decision denied that claim on the basis that there was no evidence of any in-service onset or incurrence as well as no medical evidence of etiology, to include any medical evidence of any relationship to his service-connected lumbar spine.  As the Veteran submitted no additional evidence or intention to appeal, that rating decision became final.

The Veteran then filed a claim to reopen for entitlement to service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 in July 2009, which is the source of the present appeal.

The November 2006 rating decision is the last final decision prior to the Veteran's July 2009 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett, 83 F.3d at 1380; Jackson, 265 F.3d at 1366; also Winters, 12 Vet. App. at 203.

Since the November 2006 rating decision was finalized, the record contains additional statements from the Veteran indicating that she has suffers from a current cervical spine disability that she believes is due to her service-connected lumbar spine as well as outpatient treatment records continuing to show a diagnosed condition and treatment, but no discussion of etiology.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the November 2006 adjudication; namely that the Veteran believed that she currently suffers from symptoms of a cervical spine condition that was the result of military service or her service-connected lumbar spine without a medical showing of etiology.  The Veteran has not provided any material evidence relating to the elements of any in-service incurrence or onset of a cervical spine disability, as outpatient treatment records are silent for any such mention, or nexus to military service or a service-connected disability, and as she has provided no medical opinions to support her contentions.

Accordingly, the newly submitted statements and outpatient treatment records do not provide any material evidence that would indicate that the Veteran has any in-service incurrence or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final November 2006 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has any in-service incurrence or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the November 2006 final rating decision and reopening the claim for service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 is not warranted.

Headaches

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for headaches.

The Veteran initially filed a claim for service connection for headaches in April 1999.  The evidence at the time of the adjudication of the Veteran's claim in an October 1999 rating decision consisted of STRs, which were silent for any discussion of headaches, and the results of an August 1999 VA examination, showing that the Veteran was diagnosed with migraine cephalgia with aura and vascular headaches, but no indication of etiology.  The October 1999 rating decision denied that claim on the basis that there was no evidence of any in-service onset or incurrence as well as no medical evidence of etiology.  As the Veteran submitted no additional evidence or intention to appeal, that rating decision became final.

The Veteran then filed a claim to reopen for headaches in July 2009, which is the source of the present appeal.

The October 1999 rating decision is the last final decision prior to the Veteran's July 2009 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett, 83 F.3d at 1380; Jackson, 265 F.3d at 1366; also Winters, 12 Vet. App. at 203.

Since the October 1999 rating decision was finalized, the record contains additional statements from the Veteran indicating that she has suffers from headaches that she believes is due to her military service as well as outpatient treatment records that do not reflect any discussion of treatment for headaches.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the October 1999 adjudication; namely that the Veteran believed that she currently suffers from headaches that were the result of military service.  The Veteran has not provided any material evidence relating to the elements of any in-service incurrence or onset of a headache disability, as outpatient treatment records are silent for any such mention, or nexus, and as she has provided no medical opinions to support her contentions.

Accordingly, the newly submitted statements and outpatient treatment records do not provide any material evidence that would indicate that the Veteran has any in-service headache disability incurrence or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final October 1999 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has any in-service incurrence of a headache disability or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the October 1999 final rating decision and reopening the claim for service connection for headaches is not warranted.

Bilateral Hearing Loss

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for bilateral hearing loss.

The Veteran initially filed a claim for service connection for bilateral hearing loss in April 1999.  The evidence at the time of the adjudication of the Veteran's claim in an October 1999 rating decision consisted of service treatment records (STRs) and the results of an August 1999 VA examination.  The October 1999 rating decision denied that claim on the basis that there was no evidence of any currently diagnosed disability.  As the Veteran submitted no additional evidence or intention to appeal, that rating decision became final.

The Veteran then filed a claim to reopen for bilateral hearing loss in July 2009, which is the source of the present appeal.

The October 1999 rating decision is the last final decision prior to the Veteran's July 2009 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett, 83 F.3d at 1380; Jackson, 265 F.3d at 1366; also Winters, 12 Vet. App. at 203.

Since the October 1999 rating decision was finalized, the record contains additional statements from the Veteran indicating that she has suffers from a current bilateral hearing loss that she believes is due to her military service as well as outpatient treatment records which do not reveal any currently diagnosed bilateral hearing loss.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the October 1999 adjudication; namely that the Veteran believed that she currently suffers from symptoms of bilateral hearing loss that was the result of military service, despite no current diagnosis.  The Veteran has not provided any material evidence relating to the elements of any current diagnosis of bilateral hearing loss, as outpatient treatment records are silent for any such mention, or nexus, and as she has provided no medical opinions to support her contentions.

Accordingly, the newly submitted statements and outpatient treatment records do not provide any material evidence that would indicate that the Veteran has a current bilateral hearing loss or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final October 1999 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has any current bilateral hearing loss or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the October 1999 final rating decision and reopening the claim for service connection for bilateral hearing loss is not warranted.

Scars

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn this appeal for entitlement to an increased initial evaluation in excess of 10 percent for a residual scar from L5 S1 spondylolisthesis stabilization surgery as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 (see March 11, 2011 VA Form 9) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 is not reopened.

New and material evidence having not been received; the claim of entitlement to service connection for cervical discogenic and degenerative disease worse at C5 C6 C6 C7, claimed as a cervical condition with neuropathy, to include as secondary to service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 is not reopened.

New and material evidence having not been received; the claim of entitlement to service connection for headaches, migraine cephalgia with aura and vascular is not reopened.

New and material evidence having not been received; the claim of entitlement to service connection for bilateral hearing loss is not reopened.

The appeal with regard to entitlement to an increased initial evaluation in excess of 10 percent for a residual scar from L5 S1 spondylolisthesis stabilization surgery as secondary to the service-connected status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1 is dismissed.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Depression

Here the Veteran claims that her depression is worse than reflected by her current evaluation of 30 percent.

The Veteran was last provided with a VA examination in August 2009.  Upon review of the claims file, subjective interview, and objective testing, the examination revealed a diagnosis of depressive disorder not otherwise specified.  A
Global Assessment of Functioning (GAF) score of 70 was provided.  The Veteran's 
general appearance was clean.  Her psychomotor activity was unremarkable.  Her speech was unremarkable and she was cooperative toward the examiner.  Affect was appropriate and mood was good.  The Veteran was oriented in time place and person.  Her thought process and content was unremarkable.  The Veteran did not have delusions or panic attacks.  She did not have homicidal or suicidal thoughts.  The Veteran was found to be able to maintain minimum personal hygiene.  Memory was normal.  A sleep impairment was noted.

Although the August 2009 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the September 2009 VA examination.  Furthermore, the last VA examination of record is over 6 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's depressive disorder not otherwise specified.

Lumbar Spine

Here the Veteran claims that her lumbar spine disability is worse than reflected by her current evaluation of 40 percent.  To this effect, the Veteran contends that her condition warrants a restoration of her 50 percent rating based upon a showing of incapacitating episodes.  

The Veteran was last provided with a VA examination in May 2012.  The examination revealed a range of motion of the thoracolumbar spine with flexion of 20 degrees, extension of 5 degrees, right lateral flexion of 5 degrees, left lateral flexion of 5 degrees, right lateral rotation of 5 degrees and left lateral rotation of 5 degrees.  There was objective evidence of tenderness or pain to palpation, guarding and muscle spasm; but do not result in abnormal gait or spinal contour.  The Veteran reported less than one week of intervertebral disc syndrome incapacitating episodes.

Since that examination, the Veteran has provided a statement in her January 2014 VA Form 9 that she experiences incapacitating episodes due to intervertebral disc syndrome of occurring more than one week in the past 12 months.

Although the May 2012 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the May 2012 VA examination, to specifically include the presence of incapacitating episodes more than weekly in the past 12 months.  Furthermore, the last VA examination of record is over 3 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.

Plantar Fasciitis

The Veteran should be provided with an addendum opinion to the January 2010 VA examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Here, the Veteran was provided with a VA examination in January 2010.  Upon reviewing the claims file, subjective interview, and objective testing, the Veteran was diagnosed with bilateral plantar fasciitis.  The VA examiner opined that plantar fasciitis is not caused by or a result of a service-connected condition of status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1.  Plantar fasciitis and the low back condition are from two different anatomical areas not related to each other.  There are a number of plantar fasciitis causes, such as an overload of physical activity or
Exercise, excessive running,  jumping, or other activities that can easily place
repetitive or excessive stress on the tissue and lead to tears and inflammation
resulting in moderate to severe pain.   Another common cause of plantar fasciitis is
arthritis or wearing incorrect shoes.

The Board finds that the January 2010 VA examination opinion is inadequate with regard resolving the issue of secondary service connection.  Although the VA examiner did provide support for his opinion that the Veteran's plantar fasciitis was not related to her back condition, he did not provide a full rationale to explain it.  Rather, the VA examiner merely stated that the feet and the back are two different anatomical systems, while failing to discuss why two different anatomical systems cannot have any significant impact on one another.  This is particularly important to resolve this issue, as the Veteran has alleged that she has had to alter her gait to compensate for her back and that this may have resulted in or aggravated her plantar fasciitis.

As such, on remand, the 2010 VA examiner is asked to provide an addendum opinion in which he fully explains the rationale as to why the Veteran's back condition could not have caused or aggravated the Veteran's plantar fasciitis..

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's depressive disorder not otherwise specified. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss the effects of the Veteran's depressive disorder not otherwise specified, in and of itself, on her employability, activities of daily living, social life, and family life. Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. The Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's status post lumbar spine fusion surgery residuals, severe degenerative changes of lumbar spine, grade III anterior spondylolisthesis of L5 over S1. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss whether the Veteran's condition is the result of intervertebral disc syndrome for which she has suffered incapacitating episodes.  The examiner should note that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (Note 1).  In this regard, the VA examiner should provide the duration of such incapacitating episodes within the prior 12 months to determine how often on a weekly basis such has occurred.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. The Veteran's claims file should be returned to the VA examiner who conducted the January 2010 VA examination. If that examiner is no longer available, the claims file should be forwarded to an examiner of like skill and qualification. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

In particular, the VA examiner must provide a complete discussion regarding the interplay, or lack thereof, between the Veteran's back and plantar fasciitis.  In this regard, the VA examiner should consider the Veteran's lay statements regarding the alteration of her gate to compensate for her back pain and its resultant impact on her feet. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


